 72DECISIONS OF NATIONAL LABOR RELATIONS BOARDBernal,Inc. and Bernal Rotary Systems,Inc. and Inter-national Union,United Automobile,Aerospace andAgricultural Implement Workers of America, UAW.Case 7-CA-9763September19, 1973BY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn April 24, 1973, Administrative Law Judge IvarH. Peterson-issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting brief, and Respondents filed an-swering briefs. ,Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions I of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint be, and it hereby is, dis-missed in its entirety.iAs we view the Administrative Law Judge's decision,he dismissed thecomplaint's allegations that(1) Bernal unlawfully refused to bargain over thesale of part of its business and the effects thereof,and (2)that subsequentlyBernal and Rotary unlawfully refused to bargain as a single employer, whilefinding it unnecessary to reach and decide the merits of Respondents' 10(b)defense.We agree. We are satisfied that the sale of the experimental rotaryoperation,of which the Union had advance notice and did not protest, hadat most a minimal effect on unit work and that the unit employees were notadversely affected by Bernal's termination of that operation. Accordingly, weshall dismiss the complaint on its merits and not decide the 10(b) issue, sinceit is uncertain whether the 10(b) period in the circumstances of this casecommenced with the formation of the new company or, when the Unionbecame aware of a possible impact on the unit work and Respondents'refusal to bargain as a single employer, or whether each of these events gaverise to a 10(b) period of its own.DECISIONSTATEMENT OF THE CASEIvAR H. PETERSON: Administrative Law Judge: I heard thiscase inDetroit, Michigan, on January 15 and 16, 1973, uponthe complaint issued by the Acting Regional Director forRegion 7 on October 12, 1972, based, upon charges filed onAugust 21 by International Union, United- Automobile,Aerospace and Agricultural Implement Workers of Ameri-ca, UAW, herein called the Union. Briefly stated, the com-plaint alleged that Bernal, Inc., andBernalRotary Systems,Inc., are affiliated companiesand a singleemployer andthat since on or about August 16, 1972, Respondent Rotaryhas refused to recognize or bargain with the Union as theexclusive representative of the unitconsistingof all produc-tion and maintenance employees, including truck driversand shipping and receiving employees employed by Bernal,Inc., and Rotary, but excluding all office clerical employees,professional employees, and guards and supervisors as de-fined in the Act. Rotary filed an answer on October 17 andBernal filed its answeron November 3. Both Respondentsdeny the commission of any unfair labor practices.Upon the entire record in the case and my observation ofthe witnessesas they testified, and a carefulconsiderationof the briefs filed by all parties on or about March 7, I makethe following:FINDINGS OF FACT1. JURISDICTIONThe Respondents, Michigan corporations, maintain theirprincipal offices, and places of business in Detroit, Michi-gan. Bernal is engaged in the manufacture,sale, and distri-bution of die-cutting punches, and related products. Rotaryis engaged in the manufacture, sale, and distribution ofdie-cutting cylinders, and related machinery and systems.During the year 1971 Bernal manufactured, sold, and distri-buted products valued in excess of $200,000, of which prod-ucts valued inexcess of$50,000 were shipped from its placeof business to points located outside the State of Michigan.I find that RespondentBernalis an employerengaged incommerce within the meaning of Section 2(6) and (7) of theAct. No dollar volume of products is given for Rotary noris its shipments in interstate commerce disclosed. I furtherfind that the Union is a labor organization within the mean-ing of Section 2(5) of the Act.If.THE ALLEGED UNFAIR LABOR PRACTICESA. The "Single Employer" IssueAdmittedly, the following named persons have been andnow are supervisors of Bernal within the meaning of Section2(11) of the Act: Alan Rae Pfaff, Sr., president, and chair-man of the Board; Paul Douglas Pfaff, vice president;GeorgeMiller, secretary and director;William Hamer,plant superintendent;William Jones, foreman; and PaulMadill, engineer-supervisor.In its answer, Rotary denied that George Miller and PaulMadill were supervisors within the meaning of the Act, butotherwise admitted that the following were supervisorswithin the meaning of the Act: Alan Rae Pfaff, Jr., presi-dent and director; George Miller, vice president, secretary,and director; and George C. Capen, treasurer-supervisor.In order properlyto assessthe relationship between thetwo Respondents, it is necessary to go into substantial de-tail, -OnMay 22, 1968, a majority of the employees in theappropriate unit previously set forth,, who were then em206- NLRB No. 9S BERNAL, INC.73ployed byBernal,votedin an electionconductedpursuantto an agreement for consent election(Case 7-RC-8913) forthe Union as their exclusive representative.Prior to Febru-ary 1, 1972,Bernal manufactured, sold, and distributed steelrule die-cutting punchesand other products. In 1964 theCompany hadbegunexperimenting with anew patentedproduct,the manufactureof a rotarydie and cutting ma-chine.No bargainingunit employeeswere used in that ex-perimentalwork except that occassionallythey did somegeneral machinework.On occasion, the engineers workingon the machine to be used for demonstration purposes,would go intothe production end of the plant and usemachinery there for perfecting the diesbeing made for thedemonstration machine.Prior to February 1, 1972,Bernal wasowned entirely byAlan Pfaff, Sr., and his twosonsAlan Pfaff, Jr., and P.DouglasPfaff. The father owned 3490shares of stock outof a total of 5,000, and the twosonsheld 760 and 750shares,respectively. These three, plus GeorgeMiller, their attorney,and one ElroySandberg madeup the boardof directors ofBernal.Pfaff,Sr.,was chairmanof theBoard,Alan waspresident, Douglas was vice president, and Miller was secre-tary-treasurer.Inasmuchas Alan,Sr.,was semiretired, thechief operationalofficerswere the two sons, Alan andDouglas.The patentedexperimental machine wasa projectto which Alan was closely attached. Early in 1971the seniorAlan andDouglas began to complainthat the experimentaltooling for this machine was costing too much and wasaffecting the operationof theirregular business.Subse-quently, the father andDouglas refused to acceptthis bur-den anylongerand determinedthat no funds were to beallocated for salespromotionor tooling development.In view ofthisdevelopment,Alan was faced with twoalternatives: to abandon the project in which hehad invest-ed considerable time,effort, and moneyor, secondly, towork out some arrangementwhereby hecould continuework on the Rotary project. After negotiations,Bernal andAlan reachedan agreement,the substance of which was asfollows:1.Alan,severing all relationswithBernal, returned hisstock in thatcompany for $20,642.09, and organized hisown corporation,Rotary.2.BernalsoldRotary certain machinery,tools,andequipment, including the Rotarydie-cuttingcylinder.3.Rotary leased the space previouslyused in connectionwith the rotarymachine, subject toterminationon 120 days'notice,and also agreed to reimburse Bernal for a certainleasehold programand to payits portion of rent, utilities,and services of Bernal employees or, if he was to use theBernal machinery if it was required, to pay therefor.4.Bernal agreed to assign all patent and license rights toRotaryand the latter assumed all Bernal's obligations underthe licensing agreement and agreed to pay Bernala royalty.Formal documents were executed and the record showsthat overa period Rotarypaid Bernal substantial sums ofmoney-Also,Rotarythereafter leased additional spacesome distancefrom theBernal plant.Any work that Bernaldid for Rotary waskept completelyseparate. Time recordswere kept on separate cardsand charged to Rotary, includ-ing a charge for overheadand profit. There was no overlap-ping with respect to supervision.No personassociated withRotary, either as a stockholder,director,officer,or supervi-sor was in any way associated with Bernal,except thatMiller,the attorney,continued as secretary for both corpo-rations but later resigned from Bernal.Bernal's production operations continued as before, withno changes.No employees were terminated or otherwiseaffected by the withdrawal of Alan or by the sale of certainmachinery and equipment to Rotary.Some work by bar-gaining unit employees on Rotary machinery was, in fact,performed for Bernal and charged to it. Thus, employeeHenry Nedvidek worked 98 hours in January,32 hours inFebruary, 15 hours in April, and nothing thereafter. Twoother employees worked a total of 8 hours between Januaryand March.Any work which was performed on what wereformerly Bernal machines was performed by engineers ofRotary,who had never been in the bargaining unit and whohad been permitted to do such work under the collective-bargaining agreement for experimental work. Rotary hiredits first full-time employees in April or May-a couple ofgeneral machinists,a graduate mechanical engineer, a ma-chine operator specializing in electrode manufacturing, asharpener-inspector,and a cooperative student interested inlearning to become a machinist.In December 1971 an agreement was reached wherebyAlan was to establish his own company,so Douglas Pfafftestified.He added that he personally advised Dean Spoon-er, president of the Union,of what Bernal proposed to doand also notified Nedvidek,the Union's shop chairman.Pfaff told Spooner that there was no intention on the partof Bernal to in any way affect the rights or the work of theBernal employees,and that this was the reason for inform-ing Spooner of the change prior to the effective date, Janu-ary 1. Nedvidek testified that he was informed there wouldbe a separate timecard procedure for working on the Rotaryside and that employees would have to punch out on theBernal timecardand pick upanother timecard from theforeman,punch in,and go to work on the Rotary side and,when they were through,punch out,go back to Bernal, andpunch in onthat company's timecard.Neither Spooner norNedvidek raisedanyquestions concerning the separationuntilRotary hired an employee by the name of DennisBlaga,who began working on Rotary equipment.Nedvidektestified that this occurredin April and thatafter Blaga hadworked about a week Nedvidek"confronted Mr. Hamer,the plant superintendent,as to whether or not he had giventhis employee a union-security check-off card and I wasinformed that he did not." Nedvidek related that he toldHamer that Blaga was"performing bargaining unit wotk,"and that Hamer replied that he "had nothing to do with thepeople on the Rotary side or their work." About a week ortwo later,Nedvidek talked to Douglas Pfaff about the mat-ter and a meeting was set up.Nedvidekwrote out a griev-ance relating to this problem and a meeting was held withDouglas on May 17.Nedvidek related that when he metwith Douglas he stated that he would like to talk to the latter"about Dennis performing bargaining unit work and notbeing in the Union,"and was advised by Douglas "that Ihad no right to grieve because the machinery had been sold-. ... to the Rotary side by Bernal, Incorporated." Nedvi-dek testified that he told Douglas that the basis of the griev-ance was that the arrangement was "eroding the bargaining 74DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit"and that Douglas replied"You got no right to grievebecause we don't own that machinery any more."Nedvidektestified that after Blaga was hired Bernal employees "didno work on the Bernalrotaryside"although"periodicallythe engineers on the Rotary side and Mr.Blaga would comeover to the Bernal,Incorporated side and use our machineryto perform certain tasks on parts like drilling holes or boringthem or tapping them.....After Nedvidek's discussionwith Douglas regarding Blaga Nedvidek talked to Spoonerabout the first of May and Spooner suggested that the mat-ter should be discussed at the bargaining table in August.Although Nedvidekdid draw up a grievance,it apparentlynever was filed with the Company.In June,the Union gave Bernal a 60-day notice of itsintention to terminate the contract and proposing that thepartiesmeet for the purpose of negotiating a new agree-ment.The first meeting between Douglas and the Union'snegotiating committee was held on August 9.After a griev-ance was first discussed the subject of the new company wasraised.Douglas told Spooner that Rotary was a completelyseparate organization and that Spooner would have to dealwith Alan directly with respect to that concern.The nextbargaining meeting was held on August 16. The pendinggrievance was settled and then a discussion ensued on termsand conditions of a new agreement. Proposals and counter-proposals were made.The Union desired to know if Doug-las intended to negotiate for both Bernal and Rotary, andDouglas answered that he could not negotiate for Rotarybecause it was a separate company and that the Unionwould have to negotiate with Alan. The Union then stateditwould file unfair labor practice charges with the Board,and did so.B. Discussion and ConclusionsIn urging that the two Respondents be found to constitutea single employer,counsel for the General Counsel reliesprimarily upon the decisioninRoyal OakTool & MachineCompany, Inc.,132 NLRB1361, enfd.320 F.2d 77 (C.A. 6,1963).In that case,the management of Royal Oak in 1959decided to separate its grinder division from the tool and diedivision by transferring the former to a separate corpora-tion.In pursuit of this objective,Royal Oak obtained anadvance ruling from the Internal Revenue Service concern-ing the tax consequences involved.The business reasonsadvanced for this proposed transaction was that it was de-sirable to separate the employees of the two divisions inseparate bargaining units because the skilled workers in thetool division were representedby the Tool and DieWorkersAssociation, and that the high wage rate applicable to theseworkers was inappropriate to the semiskilled and unskilledworkers employed in the grinder division. A favorable rul-ing was obtained from the Internal Revenue Service and, inconsequence,a new company bearing the name R 0 Man-ufacturingCompanywas formed.The Trial Examinerfound thata majority ofthe capital stock in the new corpo-ration was issued to the same individuals that controlledRoyal Oakas officers,directors and majority stockholders.He concluded that the new corporation was thealter egoofRoyal Oak.The Board, however,disagreed with thisalteregofinding and concluded that"the two companies consti-tute a single employer for purposes of bargaining with theUnion under the circumstances of this case,in view of theircommon ownership,interlocking officers and directors, andthe fact that R 0 produces the same product,with virtuallythe same employees,as were producedby the grinder divi-sion ofRoyal Oak priorto the`spin-off.' " In that case thecourt(at p. 82)stated:It is,of course,arguable that each company ought tohave a separate unit consisting solely of its own em-ployees.Such would seem to be an orderly and logicalmethod of determining appropriate units for collectivebargaining.Respondentsmade such an argumentwhich,consideredabstractly,is not without its appeal.But at the time of the spin-off there was an existingbargaining agreement in effect which included tool anddie workers and production workers in a single appro-priate unit recognized and agreedupon by allpartiesthereto.The Tool & DieAssociation,acting for RoyalOak, negotiatedwith the Unionfor the wages and sen-iority rights of the tool and die workers.Royal OaknegotiatedwiththeUnion for the lower wage ratesapplicable to production workers in the Grinder Divi-sion and for their seniority rights. The provisions forpensions,vacations and other employee benefits nego-tiated bythe Association were part of the master con-tract and were applicable to both classes of employees.Thus,instead of separate units and contracts for eachclass of workers the parties agreed upon one contractand one appropriate bargaining unit consisted of all theaffected employees in both divisions.Many of the ele-ments ordinarily found in an appropriate bargainingunit are not present here. There is no mutuality ofinterest between the tool and die workers and the pro-duction workers in wages, hours and working condi-tions(see:Continental BakingCo.,99NLRB 777(1952)),and many otherfactors found in various ap-propriate units are missing.But there is the significantfact of agreement between all of the parties to the con-tract as to the appropriate bargaining unit and theBoard's approval of their action. This Court cannotsubstitute its judgment for that of the Board ... .In his brief,counsel for the Respondent distinguishesRoyal Oakand two other cases cited by counsel for theGeneralCounsel(Ozark Trailers,Inc.,161 NLRB 561, andFiberboardPaper Products Corp.,322 F.2d 411 (C.A.D.C.1963), affd.379 U.S. 203 (1964)). Counsel argues that ineach of the foregoing cases "there existed anti-union ani-mus" and that,therefore, they "are in no respect analogousto the situation at Bernal,Inc. where no such animus ex-isted."He further arguesthatRoyalOak"can be easilydistinguished"from Bernal since the purpose of the separa-tion of the grinder division from its tool and die division byselling its machinery and some assets to a separate corpora-tion was to come within the "spin-off"provisions of theInternal RevenueCode andsave taxes, but that the separatecorporation was still controlledby the boardof directors.Counsel points out that in the case of Bernal, the reasonsfor selling the experimentalprojectwas purely economic.The senior Pfaff and his son Douglas did not have faith inthe projectand felt that the Companycould no longer carryon its experimentationwork. Theycommunicated this view BERNAL, INC.75to Alan and demoted him from the position of president ofthe Company.Counsel further argues that the concern organized "forthe specific purpose of further exploiting the patent it pur-chased from Bernal, Inc. was in no manner tied into theoperations of Bernal, Inc. The record clearly establishes asincere and honest purpose in this transaction for economicreasons and to provide a son with an opportunity to furtherhis `labor of love' on which he had spent 6 or 7 years of hislife and work. The transaction had nothing to do with theUnion or employees. There was no attempt by the Companyto chill any unionism, nor was there any anti-union senti-ment for the relationship with the Union and its memberswas good. The Union president himself respected Alan, Jr.,and felt he was a man who could be trusted."It should further be observed that no attempt was madeto hide or misrepresent what was being done. As pointed outabove, the union president and the plant chairman were toldof the proposed change and they made no objection. More-over, no employees were discharged or laid off by reason ofthe sale of the rotary related machinery and equipment toRotary. It should be further observed that the sale of Rotarycould in no way benefit Bernal nor Alan, Sr., or the brotherDouglas, since they had no financial interest in nor anycontrol over Rotary. Counsel concludes that the "conclu-sion is inescapable that for economic reasons a majorchange in the capital-structure was made, in good faith, withthe knowledge of the employees and the Union which re-sulted in a partial liquidation of an expensive and non-revenue producing phase of the company, the rotary experi-ment, as the result of which Bernal, Inc. was able to recoupsubstantial capital investment and assured the efficient con-tinuation of its regular line of products which for years hadsupported the business."On the' other hand, counsel for the General Counsel,while noting that the instant case differs somewhat fromRoyal Oakparticularly in that supervision in Rotary is notentirely the same as in the Rotary operation formerly con-ducted by Bernal, he states that inasmuch as the overalldirection of the new enterprise remains in Alan, formerlythe president of Bernal, "there exists a genuine parallel withthe facts inRoyal Oak."He argues that "the most strikingevidence of continuity and unity between the ,two corpora-tions" is the fact they share a single building and that theonly visible and physical evidence of the corporate spin-offwas a curtain put up in the latter part of 1971 and remainingup at all times thereafter. He also points out that manage-ment representatives told Nedvidek, when the separationwas contemplated, that there would be no changes and thatthe bargaining unit work would be done as before. Counselfurther notes that the "most conspicuous link between thetwo corporations in the present case is, of course, the closefamily relationship between the owners and administratorsof the two corporations." Taking note of the two promisorynotes executed by Rotary in favor of Bernal, each in theamount of $15,586 due on December 31, 1973, and Decem-ber 31, 1974, respectively, do not provide for interest, he"submits that interest-free financing is not typical of arms-length transactions, and is simply additional evidence of thecontinuing connection between two allegedly independentbusiness concerns." It should be observed, however, thateach of the notes provides that all amounts overdue andunpaid shall bear 7 percent interest.Although the case is by no means free from doubt, I amof the opinion that the facts here demonstrate that the Re-spondents were, in fact, two separate entities. It is difficultto conceive what more could have been done to separate thetwo businesses, short of selling Rotary to a complete stran-ger. Accordingly, I shall dismiss the complaint in its entire-ty.ORDER1Upon the foregoing findings of fact and upon the entirerecord in the case, it is hereby ordered that the complaintherein be, and it hereby is, dismissed in its entirety.1 In view of my conclusion, it seems unnecessary to consider the Respon-dents' contention that the complaint should not have been issued because,as counsel puts it in his brief, "its charges are actually based upon eventswhich occurred more than six months prior to the issuance of the complaint,and is [therefore] barred by Sec. 10(b) of the Act."